MEMORANDUM **
Joann Perry appeals the district court’s dismissal of her diversity action for lack of personal jurisdiction and the denial of her request to transfer the action to the district of Louisiana. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo orders dismissing for lack of personal jurisdiction. Sher v. Johnson, 911 F.2d 1357, 1360 (9th Cir.1990). The district court’s decision to transfer or dismiss an action due to improper venue is reviewed for abuse of discretion. Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir.1986). We affirm.
The district court properly dismissed Perry’s action for lack of personal jurisdiction over the defendants because her complaint failed to allege that the defendants conducted substantial activities in Nevada or purposefully availed themselves of doing business in Nevada. See Doe v. American Nat’l Red Cross, 112 F.3d 1048, 1050-51 (9th Cir.1997).
After a review of the record, we cannot conclude that the district court abused its *910discretion by finding that transfer was not required in the interest of justice. See Costlow, 790 F.2d at 1488.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.